Citation Nr: 1023136	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-09 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for low back strain, 
and, if so, whether service connection is warranted. 

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for a heart condition, 
and, if so, whether service connection is warranted. 

3.	Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral ear 
condition. 

4.	Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral foot 
condition.

5.	Entitlement to a compensable rating for right 
salpingectomy.
 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
August 1983.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, denying the increased rating claim and 
petitions to reopen that are now on appeal. 

Thus far, the RO through a March 2009 Supplemental Statement 
of the Case (SSOC) appears to have has reopened the Veteran's 
previously denied claims based on receipt of new and material 
evidence. This notwithstanding, however, the Board must 
determine whether to reopen these matters in the first 
instance, because this affects the Board's legal jurisdiction 
to adjudicate the underlying claims on a         de novo 
basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

In accordance with her prior request, the Veteran was 
scheduled to attend a February 2010 hearing at the Board's 
Central Office in Washington, D.C., but then cancelled 
hearing in advance of the scheduled date. 



Based on the Veteran's June 2006 correspondence, the issue of 
service connection for depression as secondary to service-
connected right salpingectomy, has been raised by the record. 
However, such a claim has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ). Therefore,   the Board does 
not have jurisdiction over the matter, and it is referred to 
the AOJ for appropriate action.  

The Board is reopening claims for service connection for low 
back strain and a heart condition. The underlying claims on 
the merits, as well as petitions to reopen service connection 
for bilateral ear and foot conditions, and increased rating 
claim are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A March 1987 RO rating decision denied a claim for 
service connection for low back strain. The Veteran did not 
commence an appeal.

2.	Thereafter, an unappealed March 2004 rating decision 
denied an original claim for service connection for a heart 
condition, as well as a petition to reopen service connection 
for low back strain.

3.	Since the March 2004 decision, additional evidence has 
been received which relates to an unestablished fact 
necessary to substantiate these previously denied claims.


CONCLUSIONS OF LAW

1.	The March 2004 RO rating decision denying service 
connection for a heart condition, and a petition to reopen 
service connection for low back strain, became final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.104(a), 20.200, 20.202, 20.1103 (2009).

2.	New and material evidence has been received to reopen 
these previously denied claims. 38 U.S.C.A. § 5108 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

The Board is granting the Veteran's petition to reopen claims 
for service connection for low back strain and heart 
conditions, and remanding the underlying claims on the merits 
for additional development. Consequently, a determination on 
whether the VCAA's duty to notify and assist provisions were 
satisfied is unnecessary at this point pending further 
development and the readjudication of the claims. See Bernard 
v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 
1317 (Fed. Cir. 2007). 
Analysis

Through a March 1987 rating decision, the RO denied the 
Veteran's original claim for service connection for low back 
strain, the basis for said denial being the absence of a 
post-service diagnosed back disability. A VA medical 
examination two-months earlier had determined that the lower 
back essentially was in normal condition. So the RO concluded 
that there was no evidence of record of a current disability, 
and issued a denial. The Veteran did not file a timely Notice 
of Disagreement (NOD) with this decision, and hence it became 
final and binding on the merits. See U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.200, 20.201.

Thereafter, an August 2002 rating decision considered and 
denied an original claim for service connection for a heart 
condition. The stated basis for denial was that  "the 
evidence does not show you have a heart condition which was 
incurred or caused by your military service." While such 
reasoning suggests that the basis for denial was lack of a 
medical nexus between post-service disability and military 
service, a closer look substantiates that the actual basis 
was again, absence of a current disability. The decision 
pointed out that VA outpatient treatment records            
in particular were negative for a heart condition. 

Moreover, the RO in August 2002 denied a petition to reopen 
service connection for low back strain, again because there 
was no competent evidence of a qualifying current disability, 
only the reported history of some back pain. 

Then in a March 2004 rating decision, the RO reconsidered the 
August 2002 decision and reached an identical determination, 
denying service connection for a heart condition, and the 
petition to reopen service connection for low back strain. 
This time the RO evaluated newly received VA outpatient 
records, which still           did not verify the presence of 
the conditions claimed. The Veteran did not file an appeal of 
this decision, and hence it became final on the merits.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding the claimed low back disability, the Board will 
consider the evidence of record since the March 2004 rating 
decision, as this constituted the last final denial of a 
petition to reopen the claim. See Juarez v. Peake, 21 Vet. 
App. 537, 542 (2008) (in adjudicating a petition to reopen 
consideration must be provided to evidence received since the 
last final rating decision on a claim, whether a denial of 
the original claim or a petition to reopen).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

The grounds upon which the earlier denials of benefits was 
premised consisted of the lack of competent evidence of a 
qualifying disability. The first essential element of a 
service connection claim is competent evidence of the 
disability claimed. Moore v. Nicholson, 21 Vet. App. 211, 215 
(2007), citing Francisco v. Brown,        7 Vet. App. 55, 58 
(1994) ("Compensation for service-connected injury is 
limited to those claims which show a present disability."); 
Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992). 
The Board finds that there is newly received evidence to at 
minimum substantiate the element of a present disability 
regarding the previously denied claims. In the VA outpatient 
report of a July 2008 x-ray of the lumbar spine, the stated 
impression is of mild degenerative disease, with L4-5 
questionable grade I retrolisthesis. Meanwhile, a December 
2005 VA general practitioner's report notes an earlier study 
from November 2005 (the report of which itself is not of 
record) that mentioned a 3/6 grade heart murmur. A 
contemporaneous report refers to the apparent presence of a 
heart valve abnormality. Based upon the preceding, there is 
medical evidence of current low back and heart conditions. 
The Board does not       at this stage conclude, or attempt 
to consider whether said disorders manifested during the 
Veteran's military service. That issue is for further inquiry 
on future adjudication of these matters, and indeed will then 
have to be resolved. All that is significant for the current 
inquiry is that there is qualifying competent evidence of 
some present impairment. 

As there is new evidence that presents a reasonable 
possibility of substantiating    the Veteran's claims, "new 
and material" evidence has been received to reopen these 
matters. 38 C.F.R. § 3.156(a). See Hickson v. West, 11 Vet. 
App. 374, 378 (1998). The claims for service connection for 
low back and heart conditions are thus reopened. 


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for low back strain, the appeal 
to this extent is granted.

As new and material evidence has been received to reopen a 
claim for service connection for a heart condition, the 
appeal to this extent is granted.





REMAND

The Board is remanding the underling claims for service 
connection for low back strain and heart conditions to the RO 
for de novo consideration on their respective merits. This 
and the remaining issues on appeal also require additional 
evidentiary development. 

Additional evidence must be obtained pertaining to the claims 
for service connection for low back and heart conditions, and 
petitions to reopen service connection for bilateral ear and 
foot conditions. There is documentation of record indicating 
that the Veteran filed an August 2008 application for 
disability benefits with the Social Security Administration 
(SSA). There is information in connection with this 
application stating it was expected that the Veteran would 
receive a response to her application from SSA within 180 
days. No other pertinent information is available. However, 
it is clear that the Veteran filed an application and that 
some decision has since been issued by the SSA in this 
regard. The SSA's decision to either award of deny benefits 
may prove directly relevant to the Veteran's claims before 
VA. Therefore, the RO/AMC must acquire  a copy of            
the SSA administrative decision on the claim with that 
agency, along with any supporting medical records. See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). See also 
Woods v. Gober, 14 Vet. App. 214 (2000). 

Also, pertinent to the claim for increased rating for right 
salpingectomy, the Board finds that a VA medical examination 
is warranted. Under applicable rating criteria at 38 C.F.R. § 
4.116, Diagnostic Code 7614, disorders of the fallopian tube 
are evaluated based on whether the claimant has experienced 
continuous symptoms of the condition, whether controlled or 
uncontrolled symptoms. Here, there is a history in the VA 
outpatient record of continuously seeking gynecological 
treatment, though it is unclear whether there is related 
symptomatology with a connection to service-connected 
disability. A VA examination should be scheduled to determine 
whether the Veteran still experiences symptoms attributable 
to service-connected disability, and if so the severity of 
these manifestations.  


Accordingly, these claims are REMANDED for the following 
action:

1.	The RO/AMC should take appropriate 
action to obtain copies of the SSA 
administrative decision(s) on a claim for 
benefits with that agency, along with all 
medical records underlying that 
determination. Then, associate all 
documents received with the Veteran's 
claims file.

2.	Then schedule the Veteran for a VA 
gynecological examination. The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination. All indicated tests and 
studies should be performed, and all 
findings should be set forth in detail.          
It is requested that the VA examiner 
indicate all present symptoms and 
manifestations attributable to the 
Veteran's service-connected right 
salpingectomy, in accordance with          
the rating criteria specified at 38 C.F.R. 
§ 4.116, Diagnostic Code 7614. The 
examiner should specifically comment upon 
whether the Veteran has experienced 
symptoms that require continuous treatment 
due to service-connected disability, and 
if so, whether the symptoms were properly 
controlled by continuous treatment. 

3.	The RO/AMC should then review the 
claims file. If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before 
readjudication. Stegall v. West, 11 Vet. 
App. 268 (1998).

4.	Thereafter, the RO/AMC should 
readjudicate the claims for service 
connection for low back strain and heart 
conditions, petitions to reopen service 
connection for bilateral ear and bilateral 
foot conditions, and claim for a 
compensable rating for right 
salpingectomy, based on all additional 
evidence received. If any benefit sought 
on appeal is not granted, the Veteran and 
her representative should be furnished 
with a Supplemental Statement of   the 
Case (SSOC) and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


